Board of Mgrs. of Honto 88 Condominiums v Red Apple Child Dev. Ctr. (2022 NY Slip Op 01233)





Board of Mgrs. of Honto 88 Condominiums v Red Apple Child Dev. Ctr.


2022 NY Slip Op 01233


Decided on February 24, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 24, 2022

Before: Acosta, P.J., Kapnick, Friedman, Singh, Pitt, JJ. 


Index No. 651890/20 Appeal No. 15375 Case No. 2021-03106 

[*1]Board of Managers of Honto 88 Condominiums, Plaintiff-Respondent,
vRed Apple Child Development Center etc., et al., Defendants-Appellants, Ziming Shen et al., Defendants.


DeMarco Law Firm, PLLC, Forest Hills (Enrico DeMarco of counsel), for appellants.
Law Offices of Winnie Mok, New York (James F. Simermeyer of counsel), for respondent.

Order, Supreme Court, New York County (Francis A. Kahn, III, J.), entered on or about August 3, 2021, which, to the extent appealed from, granted plaintiff's motion for the appointment of a temporary receiver, unanimously affirmed, without costs.
The motion court providently exercised its discretion in appointing a temporary receiver in this action to foreclose on common charge liens on commercial units, as authorized by the condominium bylaws (see RPL 339-aa Capital One, N.A. v Banfill, 177 AD3d 415 [1st Dept 2019]). The court properly determined that defendant Red Apple Child Development Center's significant stake in the condominium, history of arrears and litigation against plaintiff, and failure to make certain undisputed payments while receiving rental income warranted the appointment to prevent financial hardship to the residential unit owners.
We have considered defendants' remaining contentions and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 24, 2022